 



Exhibit 10.7
KEYCORP
SECOND EXCESS 401(K) SAVINGS PLAN
     The KeyCorp Second Excess 401(k) Savings Plan (the “Plan”), as originally
established December 28, 2004 to be effective January 1, 2005 is hereby amended
and restated as of that date. The Plan, as structured, is intended to provide
certain select employees of KeyCorp with a Plan benefit that is generally equal
to the benefit that the Participant would have been eligible to receive under
the KeyCorp 401(k) Savings Plan on and after January 1, 2005 but for the
deferral limits imposed by Section 402(g) of the Internal Revenue Code of 1986,
as amended (Code) and the compensation limits imposed by Section 401(a)(17) of
the Code. It is the intention of KeyCorp and it is the understanding of the
employees covered under the Plan, that the Plan constitutes a nonqualified
retirement plan for a select group of employees, and as such, the Plan is
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). It is also the understanding
of the employees covered under the Plan that the Plan shall be administered in
accordance with the requirements of Section 409A of the Code.
ARTICLE I
DEFINITIONS
     1.1 Meaning of Definitions. For the purposes hereof, the following words
and phrases shall have the meanings hereinafter set forth, unless a different
meaning is plainly required by the context:

  (a)   “401(k) Savings Plan” shall mean the KeyCorp 401(k) Savings Plan, as
shall be amended from time to time.     (b)   “Beneficiary” shall mean the same
person, persons or entity as designated by the Participant under the 401(k)
Savings Plan to receive any Plan benefits payable after a Participant’s death.  
  (c)   “Change of Control” shall be deemed to have occurred if under a rabbi
trust arrangement established by KeyCorp (“Trust”), as such Trust may from time
to time be amended or substituted, the Corporation is required to fund the Trust
because a “Change of Control”, as defined in the Trust, has occurred.     (d)  
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with all regulations promulgated thereunder. Reference to a
section of the Code includes such section and any comparable section or sections
of any future legislation that amends, supplements, or supersedes such section.
    (e)   “Compensation” of a Participant for any Plan Year or any partial Plan
Year in which the Participant incurs a Severance From Service Date shall mean
the entire amount of compensation paid to such Participant during such period by
reason of his or her employment with an Employer, as reported for federal income
tax purposes, plus that compensation which would have been paid except for
(1) the timing of an Employer’s payroll processing operations, (2) the
provisions of the 401(k) Savings Plan, or (3) the

1



--------------------------------------------------------------------------------



 



      provisions of the KeyCorp Flexible Benefits Plan, or transportation
reimbursement plan, provided, however, that the term shall not include:

  (i)   any amount attributable to the Employee’s receipt of stock appreciation
rights and the amount of any gain to the Employee upon the exercise of a stock
option;     (ii)   any amount attributable to the Employee’s receipt of non-cash
remuneration which is included in the Employee’s income for federal income tax
purposes;     (iii)   any amount attributable to the Employee’s receipt of
moving expenses and any relocation bonus paid to the Employee during the Plan
Year;     (iv)   any amount attributable to any severance paid by an Employer or
the Corporation to the Employee;     (v)   any amount attributable to fringe
benefits (cash and non-cash), regardless of whether any or all such items are
includible in such Participant’s gross income for federal tax purposes;     (vi)
  any amount attributable to any bonus or payment made as an inducement for the
Employee to accept employment with an Employer;     (vii)   any amount
attributable to compensation of any type including bonus or incentive
compensation payments paid on or after the Employee’s Severance From Service
Date; or     (viii)   any amount attributable to compensation deferred by the
Participant.

     In determining a Participant’s Compensation under the Plan for Plan years
prior to January 1, 2006, if the Participant participates in a line of business
incentive plan, then only that Compensation up to a maximum amount of $500,000
less the amount of the Participant’s Compensation utilized in computing the
Participant’s 401(k) Savings Plan benefit in accordance with the provisions of
Section 401(a)(17) of the Code shall be utilized for purposes of calculating the
Participant’s Participant Deferrals under the Plan for the applicable Plan year.
     In determining a Participant’s Compensation under the Plan for Plan years
on and after January 1, 2006, if the Participant is classified with a benefits
designator 85 or below, then only that Compensation up to a Plan maximum of
$500,000 minus the amount of the Participant’s Compensation utilized in
computing the Participant’s 401(k) Savings Plan benefit in accordance with
Section 401(a)(17) of the Code shall be utilized in calculating the
Participant’s Participant Deferrals under the Plan for the applicable Plan year.

  (f)   “Corporate Contributions” shall mean the amount an Employer has agreed
to credit on a bookkeeping basis to the Participant’s Plan Account in accordance
with the provisions of Article IV of the Plan.     (g)   “Corporation Stock
Fund” shall mean the investment account established under the Plan for
bookkeeping purposes under which a Participant may elect to have his or her
Participant Deferrals credited and which mirrors the Corporation Stock Fund
established

2



--------------------------------------------------------------------------------



 



      in accordance with the 401(k) Savings Plan, as shall be amended from time
to time. Participant Deferrals to the Corporation Stock Fund shall be credited
based on a bookkeeping allocation of KeyCorp Common Shares (both whole and
fractional rounded to the nearest one-hundredth of a share) which shall be equal
to the amount of Participant Deferrals invested by the Participant in the
Corporation Stock Fund. The Corporation Stock Fund shall also reflect on a
bookkeeping basis all dividends, gains, and losses attributable to such Common
Shares. All Corporate Contributions and all Participant Deferrals credited to
the Corporation Stock Fund, shall be based on the New York Stock Exchange’s
closing price for such Common Shares as of the day such Participant Deferrals
are credited to the Participants’ Plan Account.     (h)   “Corporation” shall
mean KeyCorp, an Ohio Corporation, its corporate successors, and any corporation
or corporations into or with which it may be merged or consolidated.     (i)  
“Deferral Commencement Date” shall mean the first pay period coinciding with or
immediately following the date on which the Participant reaches his or her
maximum contribution limit under Section 402(g) of the Code and/or the
Participant’s maximum compensation limit under Section 401(a)(17) of the Code
which effectively terminates the Participant’s deferral of Compensation under
the 401(k) Savings Plan.     (j)   “Deferral Election” shall mean the written
commitment made by the Participant to defer up to 6% of his or her Compensation
on a per-pay basis under the Plan, commencing as of the Participant’s Deferral
Commencement Date. Except as otherwise provided in Section 2.2 of the Plan, a
Participant’s Deferral Election shall be made no later than the last day of the
year preceding the year for which the Participant’s Compensation is earned by
the Participant. Accordingly, the Participant shall elect to defer that portion
of his or her base salary no later than the year prior to the year in which such
base salary is earned by the Participant, and the Participant shall elect to
defer that portion of his or her incentive compensation/bonus awards no later
than the year prior to the year in which such incentive compensation/bonus is
earned by the Participant.”     (k)   “Deferral Period” shall mean each Plan
year, provided, however, that a Participant’s initial Deferral Period shall be
from his or her first day of participation in the Plan through the last day of
the applicable Plan year.     (l)   “Disability” shall mean (1) the physical or
mental disability of a permanent nature which prevents a Participant from
performing the duties such Participant was employed to perform for his or her
Employer when such disability commenced, (2) qualifies for disability benefits
under the federal Social Security Act within 30 months following the
Participant’s disability, and (3) qualifies the Participant for disability
coverage under the KeyCorp Long Term Disability Plan.     (m)   “Employee” shall
mean a common law employee who is employed by an Employer; provided, however,
the term “Employee” shall not include any person who at the time services are
performed is not classified as a common law employee by the Employer even though
such person may for federal income tax purposes, federal employment tax
purposes, or any other purpose be reclassified by the Employer as a common law
employee retroactive to when such services were performed by reason of
administrative, judicial, regulatory or other governmental action.

3



--------------------------------------------------------------------------------



 



  (n)   “Employer” shall mean the Corporation and any of its subsidiaries,
unless specifically excluded as an Employer for Plan purposes by written action
of an officer of the Corporation. An Employer’s participation shall be subject
to all conditions and requirements made by the Corporation, and each Employer
shall be deemed to have appointed the Plan Administrator as its exclusive agent
under the Plan as long as it continues as a subsidiary.     (o)   “Investment
Funds” shall mean those investment accounts established under the Plan for
bookkeeping purposes in which a Participant may elect to have his or her
Participant Deferrals credited and which mirror the investment funds established
in accordance with and pursuant to Article VIII of the 401(k) Savings Plan as
shall be amended from time to time. Participant Deferrals invested for
bookkeeping purposes in the Investment Funds shall be credited on a bookkeeping
basis with the same earnings, gains, and losses as experienced by the 401(k)
Savings Plan’s investment funds.     (p)   “Matching Employer Contributions”
shall mean those Corporate Contributions that an Employer has agreed to
contribute to the Plan in accordance with the provisions of Article IV of the
Plan.     (q)   “Participant” shall mean an Employee who meets the eligibility
requirements set forth in Section 2.1 and becomes a Plan Participant pursuant to
Section 2.2 of the Plan.     (r)   “Participant Deferrals” shall mean the
Participant’s elective deferral of Compensation under this Plan.     (s)  
“Plan” shall mean the KeyCorp Second Excess 401(k) Savings Plan, with all
amendments hereafter made.     (t)   “Plan Account” shall mean those bookkeeping
accounts established by the Corporation for each Plan Participant, which shall
reflect all Participant Deferrals and Corporate Contributions with all earnings,
gains, and losses attributable thereto, as if such Participant Deferrals and
Corporate Contributions had been invested pursuant to Article V of the Plan in
the various Plan Investment Funds. Plan Accounts shall not constitute separate
Plan funds or Plan assets. Neither the maintenance of, nor the crediting of
amounts on a bookkeeping basis to such Plan Accounts shall be treated as (i) the
allocation of any Corporation assets to, or a segregation of any Corporation
assets in any such Plan Accounts, or (ii) as otherwise creating a right in any
person or Participant to receive specific assets of the Corporation. Benefits
under the Plan shall be paid from the general assets of the Corporation.     (u)
  “Profit Sharing Contributions” shall mean those discretionary contributions
that an Employer may contribute to the Plan pursuant to Article IV of the Plan.
    (v)   “Valuation Date” shall mean each “business day” or “business days”
designated by the Plan Administrator on which Investment Funds will be valued
for bookkeeping purposes.     (w)   “Retirement” shall mean the termination of
employment of a Participant under circumstances in which the Participant is
eligible to receive an Early Retirement or Normal Retirement Date benefit under
the KeyCorp Cash Balance Pension Plan.

4



--------------------------------------------------------------------------------



 



  (x)   “Termination” shall mean the voluntary or involuntary and permanent
termination of a Participant’s employment from his or her Employer and any other
Employer, whether by resignation or otherwise, but shall not include the
Participant’s Retirement or termination as a result of Disability.

     1.2 Pronouns: The masculine pronoun wherever used herein includes the
feminine in any case so requiring, and the singular may include the plural.
     1.3 Additional Reference: All other words and phrases used herein shall
have the meaning given them in the 401(k) Savings Plan, unless a different
meaning is clearly required by the context.
ARTICLE II
EMPLOYEE PARTICIPATION
     2.1 Employee Eligibility. An Employee shall be eligible to participate in
the Plan, provided (1) the Employee is a participant in the 401(k) Savings Plan,
(2) the Corporation selects such Employee to participate in the Plan, (3) the
Employee’s elective deferrals of compensation under the 401(k) Savings Plan
reach the deferral limitations prescribed by Section 402(g) of the Code, or the
compensation limitations prescribed by Section 401(a)(17) of the Code, (4) the
Employee makes a timely Deferral Election to defer his or her Compensation for
the applicable Plan year in accordance with the Deferral Election requirements
of the Plan and Section 409A of the Code, and (5) the Employee agrees that as a
condition of participating in the Plan for the applicable Plan year, the
Employee will not modify his or her deferral election under the 401(k) Savings
Plan during the applicable Plan year.
     2.2 Notification of New Participants. When an Employee first becomes
eligible to participate in the Plan, the Corporation shall notify the Employee
of his or her Plan eligibility. An Employee electing to participate in the Plan
shall submit a Deferral Election to the Corporation within 30 days of the
Corporation’s notification of the Employee’s Plan eligibility. The Employee’s
Deferral Election shall be effective only if timely provided to the Corporation.
     2.3 Effect and Duration. Upon becoming a Participant, an Employee shall be
entitled to the benefits and shall be bound by all terms and conditions of the
Plan. If the Corporation determines that a Participant’s performance is no
longer at a level that deserves to be rewarded through participation in the
Plan, but does not terminate the Participant’s employment with an Employer, the
Participant’s Plan participation shall terminate at the end of the Deferral
Period and no new Participant Deferrals thereafter may be made by the
Participant.
     2.4 Authorized Leave of Absence. A Participant on an authorized leave of
absence who is not receiving Compensation during such leave period shall
continue as a Plan Participant during such leave, provided, however, that no
Corporate Contributions shall be credited to the Participant’s Plan Account on
behalf of the Participant during such leave period. Upon the Participant’s
return to active employment with an Employer, the Participant’s Participant
Deferrals shall resume in accordance with the Participant’s Deferral Election
for the applicable Deferral Period.

5



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANT DEFERRALS
     3.1 Participant Deferrals. In accordance with a Participant’s Deferral
Election, upon meeting the eligibility criteria of Section 2.1 and Section 2.2
of the Plan, a Participant may defer on a bookkeeping basis not less than one
percent not more than six percent of his or her Compensation to the Plan. Such
Participant Deferrals shall commence with the first payment of Compensation to
the Participant coinciding with (1) the date on which the Participant’s elective
deferral of Compensation under the 401(k) Savings Plan reaches the maximum
deferral limitations prescribed under Section 402(g) of the Code, or (2) the
date on which the Participant’s elective deferral of Compensation under the
401(k) Savings Plan reaches the maximum compensation limits prescribed under
Section 401(a)(17) of the Code. Participant Deferrals shall be credited on a
bookkeeping basis to the Participant’s Plan Account as of each applicable pay
period in which the Participant makes Participant Deferrals under the Plan.
ARTICLE IV
CORPORATE CONTRIBUTIONS
     4.1 Matching Employer Contributions. Matching Employer Contributions shall
be credited on a bookkeeping basis to the Participant’s Plan Account as of each
pay period in proportion to the respective amount of the Participant’s
Participant Deferrals deferred under the Plan for such pay period. Credited
Matching Employer Contributions shall equal 100% of those Participant Deferrals
deferred under the Plan for such pay period.
     4.2 Profit Sharing Contributions. Profit Sharing Contributions, if any,
shall be credited to Participant’s Plan Account at such time and in such manner
as the Corporation directs.
     4.3 Opening Account Balance. Effective January 1, 2005 those Participants
in the frozen KeyCorp 401(k) Excess Savings Plan who as of December 31, 2004
were not vested in the KeyCorp 401(k) Excess Savings Plan corporate
contributions allocated to their plan account as of December 31, 2004 shall have
such not vested corporate contributions, on a bookkeeping basis, transferred to
the Plan and reflected in a bookkeeping opening account balance (“Opening
Account Balance”) established for the Participant. Such Opening Account Balance
shall be invested on a bookkeeping basis in the Plan’s Corporation Stock Fund,
and shall be credited with all earnings, gains, and losses attributable to the
investment performance of such Fund. The value of the Participant’s Opening
Account Balance shall be added to and shall become a part of such Participant’s
Plan benefit which shall be payable in accordance with the terms of this Plan.
The establishment of the Participant’s Plan Opening Account Balance shall
terminate the Participant’s entitlement to that transferred benefit under the
frozen KeyCorp Excess 401(k) Savings Plan.
ARTICLE V
INVESTMENTS
     5.1 Plan Account. All Participant Deferrals and Corporate Contributions
shall be credited on a bookkeeping basis to a Plan Account established in the
Participant’s name. Separate sub-accounts

6



--------------------------------------------------------------------------------



 



may be established to reflect Participant’s Opening Account Balance (if any) and
investment elections on a bookkeeping basis, with all earnings, gains, or losses
attributable to such elections.
     5.2 Investment of Participant Deferrals. Each Participant shall direct the
manner in which his or her Participant Deferrals are to be invested for
bookkeeping purposes under the Plan, provided, however, that the initial
Participant Deferral of income for the 2005 Plan year shall be based on the
Participant’s investment instructions provided under the frozen KeyCorp Excess
401(k) Savings Plan. All Participant Deferrals may be invested for bookkeeping
purposes in the Plan’s Corporation Stock Fund or any one or more of the Plan
Investment Funds in such amount as the Participant shall select. Participants
may modify their investment elections at such times and in such manner as
permitted by the Corporation.
     5.3 Investment of Corporate Contributions. All Corporate Contributions
credited to the Participant’s Plan Account shall be invested for bookkeeping
purposes in the Corporation Stock Fund. Corporate Contributions are not subject
to Participant investment directives.
     5.4 Vesting in Corporate Contributions. Subject to the provisions of
Section 6.7 hereof, a Participant shall become vested in those Corporate
Contributions credited on a bookkeeping basis to the Participant’s Plan Account
upon the Participant’s (1) completion of three years of vested service,
(2) Disability, or (3) death. For purposes of this Section 5.4 hereof, the term
“vested service” shall be calculated based on the Participant’s employment
commencement date through the Participant’s Termination or Retirement date
(which ever first occurs), and shall be based on consecutive twelve-month
periods during which time the Participant is employed by an Employer.
     5.5 Valuation of Plan Accounts. As of each Valuation Date, the Plan
Administrator shall verify the amount of Participant Deferrals, Corporate
Contributions, dividends, earnings, and losses, if any, to be credited to the
Participant’s Plan Account in accordance with the provisions of the Plan. The
reasonable and equitable decision of the Plan Administrator as to the value of
the Participant’s Plan Account shall be conclusive and binding upon all
Participants and the Beneficiary of each deceased Participant having any
interest, direct or indirect in the Participant’s Plan Account. The value of the
Participant’s Plan Account on any day not a Valuation Date, shall be the value
on the last preceding Valuation Date.
     5.6 Corporate Assets. All Participant Deferrals, Corporate Contributions,
dividends, and all earnings and losses credited to a Participant’s Plan Account
remain the assets and property of the Corporation, which shall be subject to
distribution to the Participant only in accordance with Articles VI and VII of
the Plan. All payments hereunder shall be in the form of cash and KeyCorp Common
Shares and shall be made from the general assets of the Corporation, and
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Corporation. Nothing contained in the Plan shall create, or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Participant, the Corporation, or any other person. It is the
intention of the Corporation and the Participant that the Plan be unfunded for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended.
     5.7 No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant’s
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant’s Plan Account shall be void. No right, interest, or benefit under
the Plan or Participant’s Plan Account shall be liable for or subject to the
debts, contracts, liabilities, or torts of the Participant or Beneficiary. If
the Participant or

7



--------------------------------------------------------------------------------



 



Beneficiary becomes bankrupt or attempts to alienate, sell, assign, pledge,
encumber, or charge any right under the Plan or Participant’s Plan Account, such
attempt shall be void and unenforceable.
     5.8 Effect of Plan Termination. Notwithstanding anything to the contrary
contained in the Plan, the termination of the Plan or the termination of the
401(k) Savings Plan shall terminate the liability of the Corporation to make
further Corporate Contributions to the Plan.
ARTICLE VI
DISTRIBUTION OF PLAN BENEFITS
     6.1 Distribution of Plan Benefits. Subject to the provisions of Section 6.3
and Section 6.4 hereof, a Participant shall receive a distribution of his or her
vested Plan Account balance from the Plan’s Investment Funds (other than from
the Corporation Stock Account) in a series of monthly installment distributions
over a period of ten (10) years.
Distributions of Participant Deferrals from the Plan’s Investment Funds other
than the Corporation Stock Fund shall be made in cash.
     6.2 Distribution Options from the Corporation Stock Account. Subject to the
provisions of Section 6.3 and Section 6.4 of the Plan, the Participant shall
receive a distribution of his or her vested Plan Account balance from the Plan’s
Corporation Stock Account as series of annual installment distributions over a
period of ten (10) years.
Distributions of Participant Deferrals and vested Corporate Contributions from
the Plan’s Corporation Stock Account shall be made in KeyCorp Common Shares.
     6.3 Distribution. The Participant’s vested Plan Account shall be valued as
of the Valuation Date immediately preceding his or her Termination, Retirement
or Disability (the “valuation date”). Distribution of a Participant’s Plan
Account shall commence as soon as administratively practicable following the
Participant’s Termination, Retirement or Disability (whichever shall first
occur) as follows:

  (i)   The Participant’s vested unpaid Plan Account balance invested for
bookkeeping purposes in the Plan’s Investment Funds (other than Corporation
Stock Fund) shall be reflected in a distribution sub-account, which on a
bookkeeping basis shall be credited with all earnings, gains and losses on such
Investment Funds during the Participant’s installment distribution period.    
(ii)   The Participant’s vested unpaid Plan Account balance invested for
bookkeeping purposes in the Plan’s Corporation Stock Fund shall be reflected as
a number of whole and fractional Common Shares in a distribution sub-account and
shall be credited with dividends on a bookkeeping basis which shall be
reinvested in the Plan’s Corporation Stock Fund throughout the installment
distribution period; all such reinvested dividends shall be paid to the
Participant in Common Shares in conjunction with the Participant’s final
installment payment under the Plan.

     6.4 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, in the event that the Participant
constitutes a “key” employee of the Corporation (as that term is defined in
accordance with Section 416(i) of the Code without regard to paragraph (5)

8



--------------------------------------------------------------------------------



 



thereof), distributions of the Participant’s Plan benefit may not be made before
the date which is six months after the Participant’s date of separation from
service (or, if earlier, the date of death of the Participant). The term
“separation from service” shall be defined for Plan purposes in accordance with
the requirements of Section 409A of the Code and applicable regulations issued
thereunder.
     6.5 Distribution of Small Accounts. Notwithstanding the provisions of
Sections 6.1, 6.2, and 6.3 hereof, but subject to the requirements of
Section 6.4 hereof, if the value of a Participant’s vested Account balance as of
the Valuation Date immediately preceding the Participant’s Termination,
Retirement or Disability date is under $50,000, such balance shall be
distributed to the Participant as a single lump sum distribution as soon as
reasonably practicable following such Termination, Retirement or Disability
date.
     6.6 Facility of Payment. If it is found that any individual to whom an
amount is payable hereunder is incapable of attending to his or her financial
affairs because of any mental or physical condition, including the infirmities
of advanced age, such amount (unless prior claim therefore shall have been made
by a duly qualified guardian or other legal representative) may, in the
discretion of the Corporation, be paid to another person for the use or benefit
of the individual found incapable of attending to his or her financial affairs
or in satisfaction of legal obligations incurred by or on behalf of such
individual. Any such payment shall be charged to the Participant’s Plan Account
from which any such payment would otherwise have been paid to the individual
found incapable of attending to his or her financial affairs, and shall be a
complete discharge of any liability therefore under the Plan.
     6.7 Forfeiture of Plan Benefits. Notwithstanding any other provision of the
Plan to the contrary, however, if the Participant engages in any Harmful
Activity prior to or within twelve months after the Participant’s Termination or
Retirement, then by operation of this Section 6.7 hereof, and without any
further notice to the Participant, (a) (i) all Matching Employer Contributions,
and (ii) all earnings, dividends, and gains allocated to the Participant’s Plan
Account with regard to both Participant Deferrals and Matching Employer
Contributions shall become immediately forfeited and (b) Matching Employer
Contributions and all earnings, gains and dividends on both the Participant’s
Participant Deferrals and Matching Employer Contributions that have been
distributed to the Participant within one year of the Participant’s Termination
or Retirement date shall be fully repaid by the Participant to the Corporation
within 60 days following the Participant’s receipt of the Corporation’s notice
of such Harmful Activity.
     The foregoing restrictions shall not apply in the event that the
Participant’s employment with an Employer terminates within two years after a
Change of Control if any of the following have occurred: a relocation of the
Participant’s principal place of employment more than 35 miles from the
Participant’s principal place of employment immediately prior to the Change of
Control, a reduction in the Participant’s base salary after a Change of Control,
or termination of employment under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement, employment agreement, or severance or separation
pay plan.
     The determination by the Corporation as to whether a Participant has
engaged in a “Harmful Activity” prior to or within twelve months after the
Participant’s Termination or Retirement shall be final and conclusive upon the
Participant and upon all other Persons.

9



--------------------------------------------------------------------------------



 



For purposes of this Section 6.7, a “Harmful Activity” shall have occurred if
the Participant shall do any one or more of the following:

(i)   Use, publish, sell, trade or otherwise disclose Non-Public Information of
KeyCorp unless such prohibited activity was inadvertent, done in good faith and
did not cause significant harm to KeyCorp.   (ii)   After notice from KeyCorp,
fail to return to KeyCorp any document, data, or thing in his or her possession
or to which the Participant has access that may involve Non-Public Information
of KeyCorp.   (iii)   After notice from KeyCorp, fail to assign to KeyCorp all
right, title, and interest in and to any confidential or non-confidential
Intellectual Property which the Participant created, in whole or in part, during
employment with KeyCorp, including, without limitation, copyrights, trademarks,
service marks, and patents in or to (or associated with) such Intellectual
Property.   (iv)   After notice from KeyCorp, fail to agree to do any acts and
sign any document reasonably requested by KeyCorp to assign and convey all
right, title, and interest in and to any confidential or non-confidential
Intellectual Property which the Participant created, in whole or in part, during
employment with KeyCorp, including, without limitation, the signing of patent
applications and assignments thereof.   (v)   Upon the Participant’s own behalf
or upon behalf of any other person or entity that competes or plans to compete
with KeyCorp, solicit or entice for employment or hire any KeyCorp employee.  
(vi)   Upon the Participant’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with KeyCorp, call upon, solicit, or do
business with (other than business which does not compete with any business
conducted by KeyCorp) any KeyCorp customer the Participant called upon,
solicited, interacted with, or became acquainted with, or learned of through
access to information (whether or not such information is or was non-public)
while the Participant was employed at KeyCorp unless such prohibited activity
was inadvertent, done in good faith, and did not involve a customer whom the
Participant should have reasonably known was a customer of KeyCorp.   (vii)  
Upon the Participant’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with KeyCorp, after notice from KeyCorp,
continue to engage in any business activity in competition with KeyCorp in the
same or a closely related activity that the Participant was engaged in for
KeyCorp during the one year period prior to the termination of the Participant’s
employment.       For purposes of this Section 6.7 the term:       “Intellectual
Property” shall mean any invention, idea, product, method of doing business,
market or business plan, process, program, software, formula, method, work of
authorship, or other information, or thing relating to KeyCorp or any of its
businesses.       “Non-Public Information” shall mean, but is not limited to,
trade secrets, confidential processes, programs, software, formulas, methods,
business information or plans, financial information, and listings of names
(e.g., employees, customers, and suppliers) that are developed, owned, utilized,

10



--------------------------------------------------------------------------------



 



    or maintained by an employer such as KeyCorp, and that of its customers or
suppliers, and that are not generally known by the public.

    “KeyCorp” shall include KeyCorp, its subsidiaries, and its affiliates.

ARTICLE VII
BENEFICIARY DESIGNATION
     7.1 Beneficiary Designation. Subject to Section 7.3 hereof, the Participant
shall have the right, at any time, to designate one or more persons or an entity
as Beneficiary (both primary as well as secondary) to whom benefits under this
Plan shall be paid in the event of Participant’s death prior to complete
distribution of the Participant’s Plan Account. Each Beneficiary designation
shall be in a written form prescribed by the Corporation and shall be effective
only when filed with the Corporation during the Participant’s lifetime.
     7.2 Changing Beneficiary. Subject to Section 7.3, any Beneficiary
designation may be changed by the Participant without the consent of the
previously named Beneficiary by the filing of a new designation with the
Corporation. The filing of a new designation shall cancel all designations
previously filed.
     7.3 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary (including all contingent Beneficiaries) designated by a deceased
Participant dies before the Participant or before complete distribution of the
Participant’s benefits, the Participant’s Beneficiary shall be the person in the
first of the following classes in which there is a survivor:

  (a)   The Participant’s spouse;     (b)   The Participant’s children in equal
shares, except that if any of the children predeceases the Participant but
leaves issue surviving, then such issue shall take, by right of representation
the share the parent would have taken if living; or     (c)   The Participant’s
estate.

     7.4 Distribution upon Death. If a Participant dies after the distribution
of his or her vested interest under the Plan has commenced, the remaining
portion of the Participant’s entire interest under the Plan, if any, shall be
distributed to the Participant’s Beneficiary under the method of distribution
being used as of the Participant’s date of death. If the Participant dies before
the distribution of the Participant’s Plan Account has commenced, the
Participant’s entire interest under the Plan shall be valued as of the Valuation
Date immediately preceding the Participant’s date of death, and shall be
distributed to his or her Beneficiary in a lump sum payment as soon as
reasonably practicable following the Participant’s date of death.

11



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
     8.1 Administration. The Corporation, which shall be the “Administrator” of
the Plan for purposes of ERISA and the “Plan Administrator” for purposes of the
Code, shall be responsible for the general administration of the Plan, for
carrying out the provisions hereof, and for making payments hereunder. The
Corporation shall have the sole and absolute discretionary authority and power
to carry out the provisions of the Plan, including, but not limited to, the
authority and power (a) to determine all questions relating to the eligibility
for and the amount of any benefit to be paid under the Plan, (b) to determine
all questions pertaining to claims for benefits and procedures for claim review,
(c) to resolve all other questions arising under the Plan, including any
questions of construction and/or interpretation, and (d) to take such further
action as the Corporation shall deem necessary or advisable in the
administration of the Plan. All findings, decisions, and determinations of any
kind made by the Plan Administrator shall not be disturbed unless the Plan
Administrator has acted in an arbitrary and capricious manner. Subject to the
requirements of law, the Plan Administrator shall be the sole judge of the
standard of proof required in any claim for benefits and in any determination of
eligibility for a benefit. All decisions of the Plan Administrator shall be
final and binding on all parties. The Plan Administrator may employ such
attorneys, investment counsel, agents, and accountants as it may deem necessary
or advisable to assist it in carrying out its duties hereunder. The actions
taken and the decisions made by the Plan Administrator hereunder shall be final
and binding upon all interested parties subject, however, to the provisions of
Section 8.2. The Plan Year, for purposes of Plan administration, shall be the
calendar year.
     8.2 Claims Review Procedure. Whenever the Plan Administrator decides for
whatever reason to deny, whether in whole or in part, a claim for benefits under
this Plan filed by any person (herein referred to as the “Claimant”), the Plan
Administrator shall transmit a written notice of its decision to the Claimant,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of the specific reasons for the denial of
the claim and a statement advising the Claimant that, within 60 days of the date
on which he or she receives such notice, he or she may obtain review of the
decision of the Plan Administrator in accordance with the procedures hereinafter
set forth. Within such 60-day period, the Claimant or his or her authorized
representative may request that the claim denial be reviewed by filing with the
Plan Administrator a written request therefor, which request shall contain the
following information:

  (a)   the date on which the request was filed with the Plan Administrator;
provided, however, that the date on which the request for review was in fact
filed with the Plan Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);     (b)   the specific portions of the denial of his or her claim
which the Claimant requests the Plan Administrator to review;     (c)   a
statement by the Claimant setting forth the basis upon which he or she believes
the Plan Administrator should reverse its previous denial of the claim and
accept the claim as made; and     (d)   any written material which the Claimant
desires the Plan Administrator to examine in its consideration of his or her
position as stated pursuant to paragraph (b) above.

     In accordance with this Section, if the claimant requests a review of the
Plan Administrator’s decision, such review shall be made by the Plan
Administrator, who shall, within sixty (60) days after receipt of the request
form, review and render a written decision on the claim containing the specific
reasons for the decision including reference to Plan provisions upon which the
decision is based. All findings, decisions, and determinations of any kind made
by the Plan Administrator shall not be modified

12



--------------------------------------------------------------------------------



 



unless the Plan Administrator has acted in an arbitrary and capricious manner.
Subject to the requirements of law, the Plan Administrator shall be the sole
judge of the standard of proof required in any claim for benefits, and any
determination of eligibility for a benefit. All decisions of the Plan
Administrator shall be binding on the claimant and upon all other Persons. If
the Participant or Beneficiary shall not file written notice with the Plan
Administrator at the times set forth above, such individual shall have waived
all benefits under the Plan other than as already provided, if any, under the
Plan.
ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
     9.1 Reservation of Rights. The Corporation reserves the right to terminate
the Plan at any time by action of the Board of Directors of the Corporation, or
any duly authorized committee thereof, and to modify or amend the Plan, in whole
or in part, at any time and for any reason. No amendment or termination will
result in an acceleration of Plan benefits in violation of Section 409A of the
Code.

  (a)   Preservation of Account Balance. No termination, amendment, or
modification of the Plan shall reduce (i) the amount of Participant Deferrals
and Corporate Contributions, and (ii) all earnings and gains on such Participant
Deferrals and Corporate Contributions that have accrued up to the effective date
of the termination, amendment, or modification.     (b)   Changes in Earnings
Rate. No amendment or modification of the Plan shall reduce or modify the method
of accruing earnings, gains, and losses under the Plan’s Investment Funds that
differ from the method of accruing earnings, gains, and losses under the 401(k)
Savings Plan’s investment funds until the close of the applicable Deferral
Period in which such amendment or modification is made.

ARTICLE X
CHANGE OF CONTROL
     10.1 Change of Control. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control as defined in accordance with
Section 1.1 of the Plan, no amendment or modification of this Plan may be made
at any time on or after such Change of Control (1) to reduce or modify a
Participant’s Pre-Change of Control Account Balance, (2) to reduce or modify the
Corporation Stock Fund’s method of calculating all earnings, gains, and/or
losses on a Participant’s Pre-Change of Control Account Balance, (3) to reduce
or modify any other Investment Funds’ method of calculating all earnings, gains,
and/or losses on a Participant’s Pre-Change of Control Account Balance, or
(4) to reduce or modify the Participant’s Participant Deferrals and/or Corporate
Contributions to be credited to a Participant’s Plan Account for the applicable
Deferral Period. For purposes of this Section 10.1, the term “Pre-Change of
Control Account Balance” shall mean, with regard to any Plan Participant, the
aggregate amount of such Participant’s Participant Deferrals and Corporate
Contributions with all earnings, gains, and losses thereon which are credited to
the Participant’s Plan Account through the close of the calendar year in which
such Change of Control occurs.

13



--------------------------------------------------------------------------------



 



     10.2 Common Stock Conversion. In the event of a Change of Control in which
the common shares of the Corporation are converted into or exchanged for
securities, cash and/or other property as a result of any capital reorganization
or reclassification of the capital stock of the Corporation, or consolidation or
merger of the Corporation with or into another corporation or entity, or the
sale of all or substantially all of its assets to another corporation or entity,
the Corporation shall cause the Corporation Stock Fund to reflect on a
bookkeeping basis the securities, cash and other property that would have been
received in such reorganization, reclassification, consolidation, merger or sale
on an equivalent amount of common shares equal to the balance in the Corporation
Stock Fund and, from and after such reorganization, reclassification,
consolidation, merger or sale, the Corporation Stock Fund shall reflect on a
bookkeeping basis all dividends, interest, earnings and losses attributable to
such securities, cash, and other property.
     10.3 Amendment in the Event of a Change of Control. On or after a Change of
Control, the provisions of Article II, Article IV, Article V, Article VI,
Article VII, Article VIII, Article IX and Article X may not be amended or
modified as such Sections and Articles apply with regard to the Participants’
Pre-Change of Control Account Balances.
ARTICLE XI
SECURITIES LAWS COMPLIANCE
     11.1 Restrictions Imposed on Transactions Involving the Corporation Stock
Fund. Notwithstanding any contrary provision in this Plan, the Corporation may,
in its discretion, but in a uniform, non-discriminatory manner, delay, suspend
or otherwise limit any investment in or withdrawal from the Corporation Stock
Fund for such time and to the extent the Corporation, on advice of legal
counsel, determines is necessary or desirable to avoid violating any applicable
state or federal securities laws, rules or regulations.

14



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS PROVISIONS
     12.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is exempt from the provisions of Parts 2, 3, and 4 of
Title I of ERISA.
     12.2 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Employee hereunder
to continue his or her employment with an Employer, and nothing herein contained
shall be construed as a commitment on the part of any Employer to continue the
employment, rate of compensation or terms and conditions of employment of any
Employee hereunder for any period. All Participants shall remain subject to
discharge to the same extent as if the Plan had never been put into effect.
     12.3 Benefits. Nothing in the Plan shall be construed to confer any right
or claim upon any person, firm, or corporation other than the Participants,
former Participants, and Beneficiaries.
     12.4 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or committee authorized by the Board of Directors,
or any officer of the Corporation or a subsidiary or officer of a subsidiary
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or Employee,
except in circumstances involving bad faith or willful misconduct, for anything
done or omitted to be done.
     12.5 Expenses. The expenses of administration of the Plan shall be paid by
the Corporation.
     12.6 Precedent. Except as otherwise specifically agreed to by the
Corporation in writing, no action taken in accordance with the Plan by the
Corporation shall be construed or relied upon as a precedent for similar action
under similar circumstances.
     12.7 Withholding. The Corporation shall withhold any tax which the
Corporation in its discretion deems necessary to be withheld from any payment to
any Participant, former Participant, or Beneficiary hereunder, by reason of any
present or future law.
     12.8 Validity of Plan. The validity of the Plan shall be determined and the
Plan shall be construed and interpreted in accordance with the provisions of
ERISA, the Code, and, to the extent applicable, the laws of the State of Ohio.
The invalidity or illegality of any provision of the Plan shall not affect the
validity or legality of any other part thereof.
     12.9 Parties Bound. The Plan shall be binding upon the Employers,
Participants, former Participants, and Beneficiaries hereunder, and, as the case
may be, the heirs, executors, administrators, successors, and assigns of each of
them.
     12.10 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.
     12.11 Duty to Furnish Information. The Corporation shall furnish to each
Participant, former Participant, or Beneficiary any documents, reports, returns,
statements, or other information that it reasonably deems necessary to perform
its duties imposed hereunder or otherwise imposed by law.

15



--------------------------------------------------------------------------------



 



     12.12 Trust Fund. At its discretion, the Corporation may establish one or
more trusts, with such trustees as the Corporation may approve, for the purpose
of providing for the payment of benefits owed under the Plan. Although such a
trust may be irrevocable, in the event of insolvency or bankruptcy of the
Corporation, such assets will be subject to the claims of the Corporation’s
general creditors. To the extent any benefits provided under the Plan are paid
from any such trust, the Employer shall have no further obligation to pay them.
If not paid from the trust, such benefits shall remain the obligation of the
Employer.
     12.13 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     12.14 Notice. Any notice required or permitted under the Plan shall be
deemed sufficiently provided if such notice is in writing and hand delivered or
sent by registered or certified mail. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification. Mailed notice
to the Corporation shall be directed to the Corporation’s address, attention:
KeyCorp Compensation and Benefits Department. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records
     12.15 Successors. The provisions of this Plan shall bind and inure to the
benefit of each Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of an Employer.
ARTICLE XIII
COMPLIANCE WITH
SECTION 409A CODE
     13.1 Compliance with Section 409A. The Plan is intended to provide for the
deferral of compensation in accordance with the provisions of Section 409A of
the Code and regulations and published guidance issued pursuant thereto.
Accordingly, the Plan shall be construed in a manner consistent with those
provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Corporation to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005. Moreover, to the extent permitted in guidance issued
by the Secretary of the Treasury and in accordance with procedures established
by the Corporation, a Participant may be permitted to terminate participation in
the Plan or cancel an outstanding deferral election with regard to amounts
deferred after December 31, 2004. Notwithstanding any provision of the Plan to
the contrary, no otherwise permissible election or distribution shall be made or
given effect under the Plan that would result in early taxation or assessment of
penalties or interest of any amount under Section 409A of the Code.
     Notwithstanding any provision of the Plan to the contrary, Plan benefits
shall not be distributed to a Participant earlier than:

  (a)   the Participant’s separation from service as determined by the Secretary
of the Treasury (except as provided below with respect to a key employee of the
Corporation);

16



--------------------------------------------------------------------------------



 



  (b)   the date the Participant becomes Disabled, or     (c)   death of the
Participant.

     If it is determined that a Participant constitutes a key employee (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
of the Corporation, the Participant shall not commence the distribution of his
or her Plan benefits before the date which is six months after the date of the
Participant’s separation from service (or, if earlier, the date of death of the
Participant).
     WITNESS WHEREOF, KeyCorp has caused the KeyCorp Second Excess 401(k)
Savings Plan to be executed by its duly authorized officer this 21st day of
December, to be effective as of January 1, 2005.

                  KEYCORP
 
           
 
  By:   /s/ Thomas E. Helfrich     
 
     
 
   
 
           
 
  Title:   Executive Vice President    

17